The defendant’s petition for certification for appeal from the Appellate Court, 42 Conn. App. 460 (AC 13747), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the trial court, in sentencing the defendant, could impose as part of the sentence or as a condition of probation the payment of a $2500 charitable ‘contribution’ to New Britain Hospital?”
*928Decided October 10, 1996
The Supreme Court docket number is SC 15546.
Earle Giovanniello and Frank J. Riccio, in support of the petition.
Lisa Herskowitz, deputy assistant state’s attorney, in opposition.